IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TERRANCE JACKSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5774

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed January 6, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Terrance Jackson, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.